 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   D.T. a minor, by and through his guardian            Case No.: 3:19-cv-0901-GPC-KSC
     Tanika Tyler,
12
                                         Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                        MOTION TO DISMISS
     v.                                                   PLAINTIFF’S SIXTH (6) AND
14
                                                          TENTH (10) CLAIMS WITHOUT
     SAN DIEGO METROPOLITAN
15                                                        PREJUDICE
     TRANSIT SYSTEM; CITY OF SAN
16   DIEGO; OFFICER J. TORRES; and
                                                          [ECF No. 3]
     DOES 1 through 10, inclusive,
17
                                     Defendants.
18
19         Plaintiff, D.T. has filed suit, by and through his guardian, alleging claims of
20   excessive force, unlawful detention, equal protection violations, civil rights violations,
21   negligent conduct, battery, and a violation of the Unruth Act, Cal. Civil Code § 51,
22   against Metropolitan Transit System (“MTS”) Officer J. Torres and multiple, unidentified
23   Doe Officers employed by MTS and the San Diego Police Department (“SDPD”). ECF
24   No. 1 at ¶¶ 58–95, 110–24. Plaintiff D.T. also alleges claims against the City of San
25   Diego (“Defendant” or “City”) and MTS arising under the Bane Act, Cal Civil Code §§
26   52, 52.1, and Monell v. Dep’t of Social Services City of New York, 436 U.S. 658, 691
27   (1978). Id. at ¶¶ 96–109, 127–30.
28

                                                      1
                                                                                3:19-cv-0901-GPC-KSC
 1         The Defendant City has filed a motion to dismiss alleging that D.T. has not
 2   adequately pled Monell and Bane Act claims. ECF No. 3. The motion has been fully
 3   briefed and, for the reasons stated hereinbelow, the Court GRANTS the City’s motion
 4   with leave to amend.
 5    I.       Background
 6             a. Factual Background
 7         Plaintiff D.T. is a 16-year-old juvenile of African American descent. ECF No. 1 at
 8   ¶ 10. At approximately 2:00 p.m. on October 11, 2018, D.T. was waiting near the City
 9   College Trolley Station for a friend. Id. at ¶ 11. At about 3:10 p.m., various officers told
10   D.T. and other students in the area to move “down the hill.” Id. at ¶ 12. D.T. grabbed his
11   skateboard and obeyed that order. Id. at ¶ 13.
12         As D.T. walked away, Officer J. Torres approached him, grabbed him from
13   behind, and informed him that he “had to leave.” Id. at ¶¶ 4–5, 14–15. After D.T.
14   responded “That’s fine. I will leave, please do not touch me,” Torres screamed “You
15   must leave!”. Id. at ¶¶ 15–16. Torres then grabbed D.T. and detained him, threatening to
16   “taze” him if he disobeyed. Id. at ¶ 17. With the aid of “another security guard,” Torres
17   “slammed” D.T. on the ground and began choking D.T. by pressing him against the
18   transit rail. Id. at ¶¶ 21, 23. The “unidentified security guard” pressed his knee into D.T.’s
19   ribs and D.T. lost consciousness. Id. at ¶¶ 23, 24. Torres yelled at D.T. to stop resisting,
20   though D.T. did not resist. Id. at ¶¶ 13, 17, 20, 22.
21          Once D.T. regained consciousness, he found himself tightly handcuffed and in
22   pain. Id. at ¶ 25. D.T. overheard a female student yell at the officers, “Why are you
23   treating him like this? Is it because he’s black? Because I didn’t see you treat the other
24   Mexican kid like that.” Id. at ¶ 26. Torres then “yanked” D.T. to his feet and pulled him
25   over to a nearby bench. Id. at ¶¶ 27, 28. As D.T. tried to comply, Torres kicked him four
26   to five times. Id. at ¶ 29. D.T. requested to speak to a supervisor or police officer, but
27   none came. Id. at ¶ 28. Torres then asked to search D.T., who refused. Id. at ¶¶ 30, 31.
28         Officer Torres pulled D.T. to the ground behind the bench and began to kick him

                                                    2
                                                                                 3:19-cv-0901-GPC-KSC
 1   again. Id. at ¶¶ 32, 35. “An unknown number of other MTS officers and security guards”
 2   in the area formed a “human barricade” to prevent[] the public from witnessing” Torres
 3   kicking D.T. Id. at ¶ 33. Another bystander yelled, “He’s a kid.” Id. at ¶ 34.
 4          At that point SDPD Officer Doe #1 arrived (“SPDP Officer 1”). Id. at ¶ 36.
 5   Plaintiff told the SDPD Officer that Officer Torres had violated his rights and was acting
 6   unlawfully. Id. at ¶ 37. The SDPD officer said, “I do not care what you learned in high
 7   school.” Id. at ¶ 38. Torres then began writing D.T. a ticket. Id. at ¶ 39. D.T. asked why
 8   he was being arrested and the officers either ignored D.T. or said they did not know. Id.
 9   at ¶¶ 40, 41. Torres then asked for D.T.’s first name, which D.T. provided. Id. at ¶ 42.
10   When D.T. told Torres that he did not have a middle name, Torres replied, “What’s your
11   middle name, nigger?”. Id. at ¶¶ 43, 44. D.T. asked Torres “what did you say?”, and
12   Torres smirked in response. Id. at ¶ 44-46. At some point after D.T.’s arrest, a security
13   officer loosened D.T.’s “extremely tight handcuffs.” Id. at ¶ 47.
14          Next, D.T. was placed in a police car. Id. at ¶ 48. Another Latino student, who was
15   not “mistreated” by any MTS officer, was also in the car. Id. at ¶ 49. That student was
16   later released. Id. at ¶ 50. Torres then informed D.T. that he was writing him a ticket
17   “because D.T. had ridden a bike or scooter through the station,” though D.T. only had his
18   skateboard on him at the time. Id. at ¶¶ 51, 52. D.T. was released after Torres accused
19   him of disobeying lawful orders and made D.T. spread his legs. Id. at ¶¶ 53, 54.
20          As a result of this incident, D.T. suffered “multiple contusions, severe neck strain,
21   and back pain.” Id. at ¶ 55. D.T. also suffered “a loss of liberty and emotional trauma.”
22   Id. at ¶ 56.
23             b. Procedural Background
24          On May 13, 2019, Plaintiff D.T. filed a complaint alleging ten claims for relief,
25   including two which name the City of San Diego – Claim No. 6 for Monell relief and
26   Claim No. 10 for Bane Act relief – as Defendant. ECF No. 1 at ¶¶ 96–109, 127–130. In
27   addition to the facts pertaining to D.T.’s allegedly unlawful arrest, the complaint
28   references three excessive force cases filed against MTS and a study published in 2014

                                                   3
                                                                                3:19-cv-0901-GPC-KSC
 1   by the American Civil Liberties Union (“ACLU”) of San Diego and Imperial Counties
 2   detailing racially disparate car stops and searches conducted by SDPD. Id. at ¶¶ 100, 104;
 3   ACLU REPORT at 1.1
 4         On June 7, 2019, Defendant City moved to dismiss D.T.’s Monell and Bane Act
 5   Claims, ECF No. 3, on the basis that D.T. had failed to “state a claim upon which relief
 6   can be granted.” Fed. R. Civ. Pro. 12(b)(6). On August 6, 2019, Plaintiff filed a response
 7   to the City’s motion and requested leave to file it as untimely, which the Court granted
 8   for good cause on August 14, 2019. ECF Nos. 10, 10-2, 11. On August 21, 2019, the City
 9   filed a reply. ECF No. 12.
10   II.       Legal Standard on Motion to Dismiss
11         A 12(b)(6) motion compels the Court to dismiss a complaint, or part of a
12   complaint, that fails “to state a claim upon which relief can be granted.” Fed. R. Civ. Pro.
13   12(b)(6). To “survive a motion to dismiss, a complaint must contain sufficient factual
14   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
15   v. Iqbal, 566 U.S. 662, 677 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
16   544, 547 (2007)). “A claim has facial plausibility when the plaintiff pleads factual
17   content that allows the court to draw the reasonable inference that the defendant is liable
18   for the misconduct alleged.” Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011)
19   (quoting Iqbal, 556 U.S. at 678). Consequently, while “detailed factual allegations” are
20   unnecessary, the complaint must contain more than “[t]hreadbare recitals of the elements
21   of a cause of action, supported by mere conclusory statements.” Iqbal, 556 U.S. at 678.
22         The Court must accept all factual allegations in the complaint as true and must
23   draw all reasonable inferences from them in favor of the nonmoving party. Cahill v.
24   Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996). “It is not, however, proper to
25
26
     1
      The Court has identified this report as ACLU OF SAN DIEGO AND IMPERIAL COUNTIES, ACLU Analysis
27   of San Diego Police Department Vehicle Stop Data (May 13, 2014), at
     https://www.aclusandiego.org/wp-content/uploads/2014/05/ACLU-Data-Analysis-on-SDPD-Vehicle-
28   Stop-Data.2014.05.13-1.pdf (“ACLU REPORT”).

                                                     4
                                                                                  3:19-cv-0901-GPC-KSC
 1   assume that the [Plaintiff] can prove facts that it has not alleged.” Associated Gen.
 2   Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
 3   “[T]o be entitled to the presumption of truth, allegations in a complaint . . . may not
 4   simply recite the elements of a cause of action, but must contain sufficient allegations of
 5   underlying facts to give fair notice and to enable the opposing party to defend itself
 6   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). In addition, “the factual
 7   allegations that are taken as true must plausibly suggest an entitlement to relief, such that
 8   it is not unfair to require the opposing party to be subjected to the expense of discovery
 9   and continued litigation.” AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th
10   Cir. 2012) (citing Starr, 652 F.3d at 1216). The Court need not presume the validity of
11   any “a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265,
12   286 (1986) (quotations omitted).
13         Generally, courts only consider the complaint itself on a motion to dismiss. Hal
14   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n. 19 (9th Cir.
15   1990). “However, material which is properly submitted as part of the complaint may be
16   considered,” id., as long as the documents’ authenticity is not questioned by the parties,
17   Fecht v. Price Co., 70 F.3d 1078, 1080 n.1 (9th Cir. 1995), superseded by statute on other
18   grounds; see also Branch v. Tunnell, 14 F.3d 449, 453–54 (9th Cir. 1994), overruled on
19   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119, 1121 (9th Cir. 2002).
20   Such documents may be considered, so long as they are referenced in the complaint, even
21   if they are not physically attached to the pleading. See Branch, 14 F.3d at 453–54; Lee v.
22   City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Additionally, the court may
23   consider materials which are judicially noticeable. Barron v. Reich, 13 F.3d 1370, 1377
24   (9th Cir. 1994).
25 III.        Plaintiff’s Monell Claims
26         Plaintiff’s claim for municipal liability incorporates multiple, distinct sub-claims
27   arising from Monell. ECF No. 1 at 14–19. Plaintiff alleges, for example, that Defendant
28   failed to train, supervise, discipline, and investigate its officers, and that Defendant acted

                                                    5
                                                                                 3:19-cv-0901-GPC-KSC
 1   with deliberate indifference to enforce its policies. ECF No. 1 at ¶¶ 99(a)–(j). As the
 2   parties’ arguments do not respond to each other one-to-one, the Court will address each
 3   of Plaintiff’s claims separately and consider Defendant’s applicable arguments in turn.
 4             a. General Legal Standard for § 1983 Monell Claims
 5         Section 1983 prohibits any person acting “under color of [law]” from “depriv[ing]”
 6   another person of the “rights, privileges, or immunities” guaranteed by the Constitution
 7   and federal law. 18 U.S.C. § 1983. Section 1983 does not provide a substantive right and
 8   instead acts as a vehicle for “vindicating federal rights elsewhere conferred.” Doe v. City
 9   of San Diego, 35 F. Supp. 3d 1233, 1238 (S.D. Cal. 2014) (citing Graham v. Connor, 490
10   U.S. 386, 393–94 (1989)); Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617
11   (1979). Section 1983 exists “to deter state actors from using the badge of their authority
12   to deprive individuals of their federally guaranteed rights.” McDade v. West, 223 F.3d
13   1135, 1139 (9th Cir. 2000) (citation omitted).
14         In § 1983 suits, municipalities cannot be held vicariously liable for the actions of
15   their employees. Monell, 436 U.S. at 691. Instead, Monell liability arises in three
16   different contexts. See Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 803 (9th Cir.
17   2018). First, a defendant can be found liable if a municipality’s “policy or custom”
18   becomes the “moving force” for a “constitutional violation” injuring the plaintiff. Monell,
19   436 U.S. at 694. Second, a municipality can incur Monell liability by failing to train or
20   supervise its employees “in a manner that amounts to ‘deliberate indifference’ to a
21   constitutional right.” Rodriguez, 891 F.3d at 802 (quoting City of Canton v. Harris, 489
22   U.S. 378, 390 (1989)). Third, a municipality may also be liable if the tortfeasor “was an
23   official with final policy-making authority or such an official ratified a subordinate
24   [tortfeasor’s] unconstitutional decision or action and the basis for it.” Id. at 802–03
25   (quoting Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1097 (9th Cir. 2013)).
26         Here, Plaintiff’s claims arise under the first two theories of liability identified by
27   Rodriguez: (a) multiple City policies or customs causing a constitutional violation and (b)
28   the City’s failure to train, supervise, and discipline its officers in a manner that would

                                                   6
                                                                                 3:19-cv-0901-GPC-KSC
 1   prevent constitutional violations. The Court finds that Plaintiff fails to state a claim as to
 2   each of these theories of liability under Monell.
 3             b. Defendant’s Widespread Customs and Policies
 4         “[I]t is when execution of a government’s policy or custom . . . inflicts the injury
 5   that the government as an entity is responsible under § 1983.” Monell, 436 U.S. at 694. A
 6   municipal “policy” exists when “a deliberate choice to follow a course of action is made
 7   from among various alternatives by the official or officials responsible for establishing
 8   final policy with respect to the subject matter in question.” Pembaur v. City of Cincinnati,
 9   475 U.S. 469, 483 (1986). A municipality may also be liable “if it has a policy of inaction
10   and such inaction amounts to a failure to protect constitutional rights.” Oviatt v. Pearce,
11   954 F.2d 1470, 1474 (9th Cir. 1992) (citing City of Canton, 489 U.S. at 388) A custom,
12   on the other hand, is “a widespread practice that . . . is “so permanent and well settled as
13   to . . . [accrue] the force of law.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 127
14   (1988) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–68 (1970)).
15         A “proper analysis [of municipal polices and customs] requires [the separation of]
16   two different issues when a § 1983 claim is asserted against a municipality: (1) whether
17   plaintiff’s harm was caused by a constitutional violation, and (2) if so, whether the city is
18   responsible for that violation.” Duenas v. Cty. of Imperial, No. 14-CV-2460-L, 2015 WL
19   12656291, at *2 (S.D. Cal. Mar. 9, 2015) (quoting Collins v. City of Harker Heights,
20   Tex., 503 U.S. 115, 120 (1992)). Hence, the demonstrated policy or custom need not be
21   unconstitutional per se; it need only cause the constitutional violation suffered by the
22   plaintiff. Jackson v. Gates, 975 F.2d 648, 654 (9th Cir. 1992).
23         Here, Plaintiff alleges that Defendant is liable for multiple “unconstitutional
24   policies, practices and customs,” including:
25         ¶ 99(a). “Defendants [City of San Diego] COSD and MTS had knowledge,
           prior to and since this incident, of similar allegations of wrongful and unlawful
26
           battery, dishonesty and improper tactics, and corruption by SDPD and MTS
27         employees, including the individual Defendants herein, and refused, with
           deliberate indifference, to enforce established administrative procedures to
28

                                                    7
                                                                                 3:19-cv-0901-GPC-KSC
 1         insure public safety, protection of citizens' rights and the PLAINTIFF’s liberty
           interests;”
 2
 3         ¶ 99(f). “Defendants COSD and MTS condoned and participated in the
           practice of prosecuting groundless criminal charges for the purpose of
 4
           insulating the COSD and MTS employees from civil liability and reducing or
 5         dismissing criminal charges against individuals in return for releasing them
           from civil liability;”
 6
 7         ¶ 99(g). “Defendant COSD and MTS tacitly condones and encourages a
           conspiracy of silence among its employees for the purpose of concealing and
 8
           furthering wrongful and illegal conduct;”
 9
           ¶ 99(h). “Defendant COSD and MTS tacitly condones and encourages use of
10
           excess force on citizens;”
11
           ¶ 99(i). “Defendant COSD and MTS fostered and encouraged an atmosphere
12
           of lawlessness, abuse and misconduct, which by October 11, 2018, and
13         thereafter, represented the unconstitutional policies, practices and customs of
           the COSD and MTS.”
14
15         ¶ 99(j). “Defendant COSD and MTS’s arrest and unlawful use of force against
           D.T. is a part of a practice and pattern COSD and MTS’s unlawful
16
           mistreatment and criminalization of African-American and other non-white
17         persons.”
18   ECF No. 1 at ¶ 99(a), (f)-(j). Defendant alleges that these policies each fail to pass muster
19   on a motion to dismiss because they do not “provide reasonable notice as to what policy,
20   custom or practice would be at issue in this litigation.” ECF No. 3-1 at 5.
21                   1. Policy on Excessive Force (Fourth Amendment Claim)
22         Plaintiff alleges that “Defendant COSD and MTS tacitly condones and encourages
23   use of excess force on citizens.” ECF No. 1 at ¶ 99(h). Defendant contends that this
24   allegation is an “overly broad conclusory statement[],” unlinked to “any specific City
25   policy or custom,” and which does not allege “unconstitutional conduct.” ECF No. 3-1 at
26   5. The question before the Court here is thus twofold: (1) did Plaintiff properly allege a
27   constitutional violation and, if so, (2) did Plaintiff adequately allege that the City’s policy
28   caused that violation. Plaintiff fails on both counts.

                                                    8
                                                                                 3:19-cv-0901-GPC-KSC
 1         As to the first question, a court assesses “the objective reasonableness of a
 2   particular use of force” by considering: “(1) ‘the severity of the intrusion on the
 3   individual’s Fourth Amendment rights by evaluating the type and amount of force
 4   inflicted,’ (2) ‘the government’s interest in the use of force,’ and (3) the balance between
 5   ‘the gravity of the intrusion on the individual’ and ‘the government’s need for that
 6   intrusion.’” Lowry v. City of San Diego, 858 F.3d 1248, 1256 (9th Cir. 2017) (en banc),
 7   cert. denied sub nom. Lowry v. City of San Diego, Cal., 138 S. Ct. 1283 (2018) (quoting
 8   Glenn v. Washington Cty., 673 F.3d 864, 871 (9th Cir. 2011)). That force must be
 9   imposed by an employee of the municipal defendant. Monell, 436 U.S. at 692 (noting that
10   the language of § 1983 “plainly imposes liability on a government that, under color of
11   some official policy, ‘causes’ an employee to violate another’s constitutional rights”)
12   (emphasis added).
13         Here, Plaintiff’s allegations do not pass muster under this standard. Plaintiff alleges
14   that Torres was assisted by other MTS officers and security guards, and that these Doe
15   Officers “slammed [him] to the ground,” “exerted so much pressure on [his] body, that he
16   lost consciousness,” and “barricade[d]” his body from public view as Officer Torres
17   “kicked [him] several times.” ECF No. 1 at ¶¶ 12–35, 60(b)-(c), 60(g). Certainly, such
18   violent conduct would be unreasonable when balanced against Plaintiff’s allegations that
19   he was an “unarmed minor” who at no point “show[ed] any sign of resisting the
20   Defending Officers” and who was ticketed for “rid[ing] a bike or scooter through the
21   station.” ECF No. 1 at ¶¶ 51, 63, 65; Lowry, 858 F.3d at 1256. While Plaintiff also
22   alleges that SDPD Officer 1 arrived after the Does Officers attacked him, ECF No. 1 at ¶
23   36, Plaintiff does not allege that an SDPD officer contributed to, or was even present
24   during, the Doe Officers’ use of excessive force. Hence, there are insufficient allegations
25   that SDPD officers used excessive force. ECF No. 3-1 at 4 (“the City does not employ
26   MTS Officer Torres”); Monell, 436 U.S. at 692.
27         As to the second question, Monell requires that the Plaintiff establish a “causal link
28   between the municipal action and the deprivation of federal rights.” Bd. of Cty. Comm’rs

                                                   9
                                                                                3:19-cv-0901-GPC-KSC
 1   of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997). “This inquiry has been described
 2   as a difficult one.” See Koistra v. Cty. of San Diego, 310 F. Supp. 3d 1066, 1086 (S.D.
 3   Cal. 2018) (citing City of Canton, 489 U.S. at 385–86).
 4         Thus, even if Plaintiff had alleged that an SDPD officer used excessive force,
 5   Plaintiff’s reliance on three lawsuits and one report is insufficient to substantiate
 6   causation here. First, the three lawsuits at issue were litigated “against MTS” – not the
 7   City – and thus cannot serve to put the City on notice of an unconstitutional custom. ECF
 8   No. 1 at ¶¶ 100(a)-(c); cf. Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (reversing
 9   district court’s dismissal of complaint against Sheriff as it properly alleged a Monell
10   custom by relying on incidents and reports involving the Sheriff’s Department). Second,
11   the report upon which Plaintiff relies pertains to unlawful traffic stops – not to the use of
12   excessive force – and thus provides no basis from which to infer causation. ECF No. 1 at
13   ¶ 103. Consequently, Plaintiff’s allegations only rely on the incident at issue, and that
14   incident provides no basis for causation because a custom “may not be predicated on
15   isolated or sporadic incidents.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996),
16   holding modified by Navarro v. Block, 250 F.3d 729 (9th Cir. 2001). Thus, Plaintiff’s
17   failure to allege “a pattern of similar constitutional violations” dooms his excessive force
18   claim. See Torbert v. Gore, No. 14-CV-2911-BEN, 2016 WL 11447605, at *10 (S.D.
19   Cal. Aug. 15, 2016), report and recommendation adopted, No. 14-CV-2911-BEN, 2016
20   WL 5844934 (S.D. Cal. Oct. 6, 2016).
21         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s sub-
22   claim of a custom “tacitly condon[ing] and encourag[ing] use of excess force on
23   citizens.” ECF No. 1 at ¶¶ 99(h).
24                   2. Policy on Racial Discrimination (Equal Protection Claim)
25         Here, Plaintiff alleges that “Defendant COSD and MTS’s arrest and unlawful use
26   of force against D.T. is a part of a practice and pattern COSD and MTS’s unlawful
27   mistreatment and criminalization of African-American and other non-white persons.” See
28   ECF No. 1 at ¶ 99(j). Defendant does not directly contest this allegation in their motion to

                                                   10
                                                                                 3:19-cv-0901-GPC-KSC
 1   dismiss. ECF No. 3-1. Nonetheless, the Court reviews this allegation, as required under
 2   Iqbal and Twombly, and finds that Plaintiff does not properly plead causation.
 3         “To succeed on a § 1983 equal protection claim, the plaintiffs must prove that the
 4   defendants acted in a discriminatory manner and that the discrimination was intentional.”
 5   Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000) (quoting Federal
 6   Deposit Ins. Corp. v. Henderson, 940 F.2d 465, 471 (9th Cir. 1991)). Discriminatory
 7   intent may be proved by direct or indirect evidence. Arlington Heights v. Metro. Housing
 8   Dev. Corp., 429 U.S. 252, 266 (1977). If intentional discriminatory contact can be shown,
 9   the “City could then successfully defend against the charge only if it could demonstrate
10   that the discriminatory treatment was justified.” Lowe v. City of Monrovia, 775 F.2d 998,
11   1010 (9th Cir. 1985), amended, 784 F.2d 1407 (9th Cir. 1986).
12         The Court finds that Plaintiff has properly alleged a Fourteenth Amendment
13   violation. D.T. asserts that Officer Torres called him a “nigger” during his arrest in the
14   presence of an SDPD Doe officer. Id. at ¶ 42–44. While Officer Torres is not an
15   employee of the City, D.T.’s claim, if true, could be attributable to Defendant vis-a-vis
16   the SDPD Doe Officers’ participation in D.T.’s arrest. Plaintiff also alleges that he was
17   subjected to greater, unreasonable force relative to the other non-black juvenile in
18   custody, which shows that D.T. was “treated unfavorably compared to others who are
19   similarly situated.” Cuviello v. City & Cty. of San Francisco, 940 F. Supp. 2d 1071, 1097
20   (N.D. Cal. 2013); see also Warkentine v. Soria, No. 13-CV-01550-LJO, 2014 WL
21   2093656, at *9 (E.D. Cal. May 19, 2014). For these reasons, plaintiff’s allegations, if
22   true, could support an inference that the officers’ use of force during his arrest was
23   intentionally discriminatory and racially motivated. Reese, 208 F.3d at 740; Lowe, 775
24   F.2d at 1002.
25         Nonetheless, Plaintiff’s allegations in the complaint fail to establish how
26   Defendant City’s alleged custom caused the officers’ discriminatory conduct. Again, the
27   three lawsuits upon which Plaintiff relies were litigated “against MTS” – not the City –
28   and thus cannot serve to put the City on notice of an unconstitutional custom. ECF No. 1

                                                  11
                                                                                3:19-cv-0901-GPC-KSC
 1   at ¶¶ 100(a)-(c); Starr, 652 F.3d at 1216. Plaintiff, moreover, does not assert that the
 2   lawsuits involved officers’ use of racist epithets as is the case here. ECF No. 1 at ¶¶
 3   100(a)-(c); cf. Guevara v. Cty. of Los Angeles, No. CV 14-08120-DDP, 2015 WL
 4   224727, at *4 (C.D. Cal. Jan. 15, 2015) (relying on factually-similar cases showing “a
 5   policy, custom, or practice of removing children from the home” in line with Plaintiff’s
 6   Monell claim). Also, while the ACLU report provides some evidence of racially disparate
 7   practices by SDPD, it’s applicability here is dubious because the report critiques
 8   distinguishable conduct – vehicle stops. ACLU REPORT at 1. In fact, the Report explicitly
 9   notes that comparable data is not available on pedestrian stops, as relevant here. Id. at 2.
10         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s sub-
11   claim of a custom of “unlawful mistreatment and criminalization of African-American
12   and other non-white persons.” ECF No. 1 at ¶¶ 99(j).
13                   3. Defendant’s Customary “Conspiracy of Silence”
14         Plaintiff also alleges that Defendant “tacitly condones and encourages a conspiracy
15   of silence among its employees for the purpose of concealing and furthering wrongful
16   and illegal conduct.” ECF No. 1 at ¶ 99(g). Defendant contends that Plaintiff “fails to link
17   specific facts” to this allegation. ECF No. 3-1 at 5. The Court agrees with Defendant and
18   finds that Plaintiff has not asserted a plausible sub-claim.
19         This is not the first time Defendant City faces accusations of a code or conspiracy
20   of silence among its officers. See, e.g., Agent Anonymous v. Gonzalez, No. 16-CV-0374-
21   W, 2016 WL 8999471, at *5 (S.D. Cal. Dec. 14, 2016); Lobaton v. City of San Diego,
22   No. 15-CV-1416-GPC, 2015 WL 7864186, at *3 (S.D. Cal. Dec. 2, 2015); Baker v.
23   Ensign, No. 11-CV-2060-JAH, 2013 WL 1183323, at *7 (S.D. Cal. Mar. 21, 2013). And,
24   certainly some cases have involved objective, admissible evidence of that code. See, e.g.,
25   Doe, 35 F. Supp. 3d at 1244 (discussing expert reports alleging an existing code of
26   silence among San Diego officers).
27         Plaintiff, however, neither makes similarly detailed allegations nor properly alleges
28   causation. Plaintiff only asserts the presence of a code of silence, without highlighting

                                                   12
                                                                                3:19-cv-0901-GPC-KSC
 1   other cases, articles or reports to buttress his allegation. See Novshadyan v. Cty. of Los
 2   Angeles, No. CV 14-00814-JAK, 2014 WL 12701228, at *3 (C.D. Cal. Oct. 7, 2014)
 3   (finding Defendant County was on notice given relevant reports that pre-dated the harm
 4   suffered by plaintiff). In addition to the noted problems regarding the three cases and the
 5   ACLU report, these materials do not appear, on the face of the Complaint, to stem from a
 6   “code of silence.” ECF No. 1 at ¶¶ 100(a)-(c), 103. Plaintiff also does not articulate how
 7   the alleged “conspiracy of silence” was the “moving force” behind the officers’ decision
 8   to not report this incident. See Doe, 35 F. Supp. 3d at 1240, 1245 (finding at summary
 9   judgment an issue of fact as to whether the problem officer “thought he was impervious
10   to the consequences of his misconduct” because of the “code of silence”); Hyun Ju Park
11   v. City & Cty. of Honolulu, 292 F. Supp. 3d 1080, 1090 (D. Haw. 2018).
12         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s sub-
13   claim of a customary “conspiracy of silence.” ECF No. 1 at ¶¶ 99(g).
14                    4. Policy on Unlawful Detentions (Fourth Amendment Claim)
15         Paragraph 99(a) of the complaint contains refers to a custom infringing on
16   Plaintiff’s “liberty interests.” In light of Plaintiff’s other references to his detention by the
17   Doe Officers, the Court construes this paragraph of Plaintiff’s Monell claim as alleging a
18   custom of unlawfully detaining juveniles following pedestrian stops. See ECF No. 1 at ¶¶
19   67–75. To survive a motion to dismiss, Plaintiff must (1) properly alleged a constitutional
20   violation and (2) adequately allege that the City’s policy caused that violation. Plaintiff
21   succeeds as to the first element but fails on the second.
22         As to the first question, a person is detained “if, in view of all of the circumstances
23   surrounding the incident, a reasonable person would have believed that he was not free to
24   leave.” U.S. v. Mendenhall, 446 U.S. 544, 553–54 (1980). A detention does not give rise
25   to a § 1983 violation if the officer acted with probable case. Lacy v. Cty. of Maricopa,
26   631 F. Supp. 2d 1183, 1193 (D. Ariz. 2008) (quoting Hutchinson v. Grant, 796 F.2d 288,
27   290 (9th Cir. 1986)) (other quotations and citations omitted). “As long as the officers had
28   some reasonable basis to believe [Defendant] had committed a crime, the arrest is

                                                    13
                                                                                   3:19-cv-0901-GPC-KSC
 1   justified as being based on probable cause.” Blankenhorn v. City of Orange, 485 F.3d
 2   463, 473 (9th Cir. 2007) (quotations omitted). Even so, “an officer’s actions that prolong
 3   a detention and are unrelated to the stop’s purpose violate the Fourth Amendment, even if
 4   the initial detention is based on probable cause.” Hesterberg v. United States, No. C-13-
 5   01265-JSC, 2013 WL 6020776, at *5 (N.D. Cal. Nov. 13, 2013) (citing Illinois v.
 6   Caballes, 543 U.S. 405, 418 (2005)).
 7         Here, Plaintiff has adequately alleged that Defendant City’s employees participated
 8   in an unlawful detention. Plaintiff alleges that “SDPD Officers” were present while D.T.
 9   was bound by “extremely tight handcuffs,” “placed in the back of a patrol car for over 30
10   minutes,” and told to “spread his legs.” ECF No. 1 at ¶¶ 41, 47, 48, 54. Plaintiff alleges
11   that the Doe Officers acted without probable cause. Id. at ¶ 72. Moreover, even if the Doe
12   Officers had reason to initially stop Defendant for “riding a bike or scooter through the
13   station,” Plaintiff also asserts that they acted “without any legal justification” in
14   continuing to detain him and that he “[n]ever resist[ed] or disobey[ed] any police order”
15   while detained. Id. at ¶ 51, 54, 72. Thus, Plaintiff provides sufficient facts to adequately
16   allege that the officers unlawfully detained him.
17         As to the second question, however, Plaintiff has not properly alleged a widespread
18   custom, or defined how that custom caused the officers’ conduct. First, Plaintiff’s
19   complaint shows “sporadic” police abuse not attributable to the City as a custom.
20   Trevino, 99 F.3d at 918. Even if Plaintiff’s three cited lawsuits involve “false arrests,”
21   they are, as noted, directed against MTS and not Defendant City. ECF No. 1 at 100(a)-
22   (c). Likewise, the ACLU Report does not address unlawful detentions following
23   pedestrian stops. ACLU REPORT at 1. Second, Plaintiff does not allege a “causal link”
24   between a custom permitting unlawful detentions and the officers’ conduct in this matter.
25   Raiser v. San Diego Cty., No. 19-CV-0751-GPC, 2019 WL 5535765, at *6 (S.D. Cal.
26   Oct. 25, 2019) (quoting Bryan Cty., 520 U.S. 397, 410 (1997)); Hughey v. Drummond,
27   No. 14-CV-00037-TLN, 2017 WL 590265, at *12 (E.D. Cal. Feb. 14, 2017) (dismissing
28   Monell claims on causation grounds even after finding officers’ conduct might amount to

                                                    14
                                                                                  3:19-cv-0901-GPC-KSC
 1   a detention). Plaintiff does not suggest that the officers acted pursuant to a specific
 2   directive or otherwise conformed to an existing custom.
 3         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s sub-
 4   claim of a custom of unlawful detentions. ECF Nos. 1 at ¶¶ 99(a) (unlawful detention).
 5                   5. Other Alleged Policies
 6         In addition to the allegation of unlawful detentions, see supra Section III.b.4,
 7   Plaintiff also alleges at Paragraph 99(a) that Defendant engaged in a policy of “refus[ing,]
 8   with deliberate indifference, to enforce established administrative procedures.” Id.
 9   Relatedly, Plaintiff alleges that Defendant has a policy to “condone[s] . . . prosecuting
10   groundless criminal charges . . . and reducing or dismissing criminal charges” in
11   exchange for releasing officers from civil liability. ECF No. 1 at ¶ 99(f). Defendant
12   claims that these allegations, among others, are too vague to survive a motion to dismiss,
13   and the Court agrees. ECF No. 3-1 at 4–9.
14         Here, Plaintiffs’ first allegation of an unconstitutional “administrative procedure[]”
15   does not survive a motion to dismiss. ECF No. 1 at ¶ 99(a). Plaintiff seemingly refers to a
16   specific municipal policy, i.e. the “administrative procedures,” but fails to identify those
17   procedures with any detail. See Ranganath Saraswati v. Cty. of San Diego & Does 1-20,
18   No. 07-CV-1415 WQH, 2008 WL 11509033, at *4 (S.D. Cal. Apr. 23, 2008) (finding
19   Plaintiff’s claim was sufficiently specific where Plaintiff alleged (a) an “inadequate
20   review procedures of reports” that were later discredited and (b) a policy of “failing to
21   notify Department of Justice when a report of child abuse is subsequent proven to be
22   unfounded”). Plaintiff also does not explain how these generic “administrative
23   procedures” caused the alleged harms of “wrongful and unlawful battery, dishonesty and
24   improper tactics, and corruption.” ECF No. 1 at ¶¶ 96-109; Saint Onge Orchids, LLC v.
25   Cty. of San Diego, No. 17-CV-0638-GPC, 2017 WL 2345789, at *4 (S.D. Cal. May 30,
26   2017) (requiring plaintiff to identify a policy causing the misconduct).
27         Similarly, Plaintiff’s second allegation that Defendant has a custom or practice of
28   bringing false prosecutions does not survive a motion to dismiss. While Plaintiff’s

                                                   15
                                                                                 3:19-cv-0901-GPC-KSC
 1   allegation is more specific as to Defendants’ misconduct, Plaintiff does not refer to
 2   enough evidence to permit an inference of a “widespread practice” by a policy maker.
 3   Praprotnik, 485 U.S. 127. Plaintiff’s three cited cases and the ACLU Report have no
 4   bearing on a claim of false prosecutions. Consequently, Plaintiff’s only evidence of this
 5   custom is the instant litigation. Cf. Salvi v. Cty. of San Diego, No. 18-CV-1936 DMS,
 6   2019 WL 1671001, at *10 (S.D. Cal. Apr. 17, 2019) (permitting a Monell claim to
 7   survive a motion to dismiss where Plaintiff alleged Defendant’s misconduct “was not a
 8   one-time event”). Lastly, Plaintiff’s conclusory allegation of “deliberate indifference” is
 9   insufficient. ECF No. 1 at 99(f). A municipality is “deliberately indifferent” when the
10   need for more or different action “is so obvious, and the inadequacy [of the current
11   procedure] so likely to result in the violation of constitutional rights, that the policy
12   makers . . . can reasonably be said to have been deliberately indifferent to the need.” City
13   of Canton, 489 U.S. at 390; Lee, 250 F.3d at 682. Plaintiff does not allege how this
14   standard is met with respect to the alleged policy of “prosecuting groundless criminal
15   charges.” ECF No. 1 at ¶ 99(f).
16         Consequently, this Court GRANTS Defendant’s motion to dismiss these two sub-
17   claims. ECF Nos. 1 at ¶¶ 99(a) (administrative policy), (f) (groundless prosecutions).
18             c. Defendant’s Failure to Train DOE Officers
19         Here, Plaintiff alleges that “Defendants COSD and MTS failed to adequately train
20   its officers so as to avoid constitutional violations.” ECF No. 1 at ¶ 99(e). Plaintiff relies,
21   in part, on the findings of an ACLU report suggesting that “black drivers are stopped at a
22   rate 2 times larger than their relative share of the driving population,” and are “searched
23   at three times the rate of white drivers.” Id. at 103. Defendant contends that Plaintiff’s
24   failure-to-train allegation fails because Plaintiff did not allege any pattern of
25   constitutional violations. ECF No. 3-1 at 7-8. Defendant argues also that the ACLU
26   report is not sufficient because, despite the disparate numbers, an “officer conducting a
27   stop is not, by itself, a constitutional violation” and the report is irrelevant because it
28   pertains to motor vehicle stops. Id. The Court finds for Defendant as to this claim.

                                                    16
                                                                                  3:19-cv-0901-GPC-KSC
 1         The “inadequacy of police training may serve as the basis for § 1983 liability.”
 2   City of Canton, 489 U.S. at 388; Price v. Sery, 513 F.3d 962, 973 (9th Cir. 2008). To
 3   succeed on a failure-to-train theory, the Plaintiff must plead that the defendant acted with
 4   “deliberate indifference.” Anderson v. Warner, 451 F.3d 1063, 1070 (9th Cir. 2006).
 5   Thus, a plaintiff must go further than merely “identify[ing] a custom or policy,
 6   attributable to the municipality, that caused his injury.” Castro v. Cty. of Los Angeles,
 7   833 F.3d 1060, 1076 (9th Cir. 2016). The plaintiff must in addition show that a
 8   municipality had “actual or constructive notice” that the “omission in their training
 9   program” would cause “city employees to violate citizens’ constitutional rights” and,
10   nevertheless, “disregarded [that] known or obvious consequence.” Connick v. Thompson,
11   563 U.S. 51, 61 (2011) (quoting Bryan Cty., 520 U.S. 397, 410 (1997)). “A pattern of
12   similar constitutional violations by untrained employees is ‘ordinarily necessary’ to
13   demonstrate deliberate indifference for purposes of failure to train.” Id. (quotations
14   omitted). “Mere negligence in training . . . does not give rise to a Monell claim.”
15   Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011).
16         As an initial matter, Plaintiff does not allege a “particular training deficiency” and
17   “makes no mention of the . . . officers’ training at all.” See Bagley v. City of Sunnyvale,
18   No. 16-CV-02250-LHK, 2017 WL 344998, at *16 (N.D. Cal. Jan. 24, 2017); Howard v.
19   Contra Costa Cty., No. 13-CV-03626-NC, 2014 WL 824218, at *13 (N.D. Cal. Feb. 28,
20   2014) (stating claimant must point to “a particular kind of training [that] showed
21   deliberate indifference”). Plaintiff does not assert, for example, that the City made a
22   specific and deliberately indifferent decision with respect to the selection or design of a
23   training program. Nor does the Plaintiff assert that the City’s failure to conduct a
24   specified training led to an officer’s alleged constitutional violation. Von Haar v. City of
25   Mountain View, No. 10-CV-02995-LHK, 2011 WL 782242, at *1, *5, *5 n.2 (N.D. Cal.
26   Mar. 1, 2011) (denying motion to dismiss where Plaintiff alleged three specific area in
27   which training was inadequate).
28         Further, what limited support Plaintiff offers is not sufficiently connected to

                                                  17
                                                                                3:19-cv-0901-GPC-KSC
 1   defendant’s alleged failure to train its officers. Only one of the Plaintiff’s cited cases
 2   involved an alleged “failure to train,” and that case was brought against MTS, not the
 3   City. ECF No. 1 at ¶ 100(b). Plaintiff does not describe how that allegation
 4   “exemplif[ies]” his claim here. Id. Likewise, absent facts evincing a pattern of
 5   misconduct, Plaintiff’s allegation “of a single incident of unconstitutional activity is not
 6   sufficient to impose liability under Monell.” J.K.G. v. Cty. of San Diego, No. 11-CV-305-
 7   JLS, 2011 WL 5218253, at *9 (S.D. Cal. Nov. 2, 2011) (quoting Okla. City v. Tuttle, 471
 8   U.S. 808, 823–24 (1985)).
 9         Consequently, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s
10   failure-to-train sub-claim. ECF No. 1 at ¶ 99(e).
11             d. Defendant’s Failure to Supervise DOE Officers
12         Here, Plaintiff alleges that “Defendants COSD and MTS failed to adequately
13   supervise the actions of employees under its control.” ECF No. 1 at ¶ 99(d). Defendant
14   contends that Plaintiff’s allegation lacks factual support and fails to allege any pattern of
15   constitutional violations. ECF No. 3-1 at 7–8. The Court agrees.
16         A “government policy of inadequate . . . supervision may also give rise to § 1983
17   municipal liability.” J.K.G., 2011 WL 5218253, at *8 (citing City of Canton, 489 U.S. at
18   388). Claims for failure to supervise are reviewed under the same standard as claims for
19   failure to train. Estate of Mendez v. City of Ceres, 390 F. Supp. 3d 1189, 1208 (E.D. Cal.
20   2019). Consequently, as with a failure-to-train claim, the alleged failure to supervise
21   should be “sufficiently adequate” to evince a “deliberate indifference” on the part of the
22   supervisor. Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (quoting
23   Davis v. City of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989)). The Plaintiff must also
24   “demonstrate a causal link between the [inadequate supervision] and the deprivation of
25   federal rights.” Yancy ex rel. Hawk v. California, No. 15-CV-0580-JM, 2015 WL
26   4772807, at *3 (S.D. Cal. Aug. 12, 2015) (quoting Bryan Cty., 520 U.S. at 403–04).
27         Plaintiff’s allegation does not pass muster. Plaintiff does not specify how the City
28   failed to supervise its employees. Plaintiff, moreover, fails to state sufficient facts to

                                                    18
                                                                                  3:19-cv-0901-GPC-KSC
 1   support a plausible claim that Defendant acted with deliberate indifference while
 2   supervising its employees. Plaintiff also not assert that the Officer Torres had a “history
 3   of inappropriate behavior” of which the City was aware. See Kaahu v. Randall, No. CV
 4   14-0266-HG, 2018 WL 472996, at *17 (D. Haw. Jan. 18, 2018) (permitting a failure-to-
 5   supervise claim to survive summary judgment given factual issues regarding the problem
 6   officer’s prior misconduct). Plaintiff also fails to include instances of misconduct that
 7   could “constitute a pattern of violations . . .to which policymakers failed to respond or
 8   inadequately responded.” Estate of Mendez, 390 F. Supp. 3d at 1208. Plaintiff cites to
 9   three incidents, which as noted in this opinion are not relevant, in part because Plaintiff
10   does not address the incidents’ timing and similarity, or the subsequent municipal
11   inaction to those incidents. Id. at 1209–11.
12         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s
13   failure-to-supervise sub-claim. ECF No. 1 at ¶ 99(d).
14             e. Defendants’ Failure to Discipline or Investigate Employee Violations
15                and Subsequent Ratification of Misconduct
16         Here, Plaintiff alleges that “Defendants COSD and MTS refused to adequately
17   discipline individual employees found to have committed similar acts of dishonesty and
18   misconduct.” ECF No. 1 at ¶ 99(b). Plaintiff also alleges that “Defendants COSD and
19   MTS refused to completely and impartially investigate allegations of abuse and
20   misconduct alleged to have been committed by SDPD and MTS employees.” Id. at ¶
21   99(c). In support of these allegations, Plaintiff alleges that “not one of the Defendant
22   Officers involved in the aforementioned incident has been reprimanded or sanctioned by
23   Defendant MTS or SDPD for their actions against [Plaintiff].” Id. at ¶ 108. Defendant
24   contends that “Plaintiff has again failed to plead any facts showing a specific
25   policymaker at the City made a conscious, affirmative choice to ratify the underlying
26   conduct that is the subject of this case.” ECF No. 3-1 at 9. Defendant is correct.
27         Courts of this circuit concurrently analyze claims that defendant failed to discipline
28   its employees with claims that defendant ratified its employees’ unconstitutional

                                                    19
                                                                                3:19-cv-0901-GPC-KSC
 1   behavior. See Rabinovitz v. City of Los Angeles, 287 F. Supp. 3d 933, 967 (C.D. Cal.
 2   2018) (treating claims as interchangeable); Garcia v. City of Imperial, No. 08-CV-2357-
 3   BTM, 2010 WL 3911457, at *2 (S.D. Cal. Oct. 4, 2010) (same); Peschel v. City of
 4   Missoula, 686 F. Supp. 2d 1107, 1125 (D. Mont. 2009) (same). One element of these
 5   claims is often a failure to investigate such misconduct. See Bagley, 2017 WL 344998, at
 6   *16 (concurrently addressing alleged failure to “investigate and discipline”); Orellana v.
 7   Cty. of Los Angeles, No. CV-12-01944-MMM, 2013 WL 12122692, at *24–25 (C.D. Cal.
 8   Apr. 29, 2013), aff’d, 630 F. App’x 730 (9th Cir. 2016) (discussing allegation of failure
 9   to investigate in the context of a ratification claim); Johnson v. Shasta Cty., 83 F. Supp.
10   3d 918, 933 (E.D. Cal. 2015) (“Ratification . . . can be shown by a municipality's post-
11   event conduct, including its conduct in an investigation of the incident”). Thus, the Court
12   analyses Plaintiff’s failure-to-discipline and failure-to-investigate sub-claims together
13   under a ratification theory.
14         A municipality may be subject to Monell liability under a ratification theory if an
15   authorized policymaker approves a subordinate’s decision and the basis for it. Christie v.
16   Iopa, 176 F.3d 1231, 1239 (9th Cir. 1999); Larez v. City of Los Angeles, 946 F.2d 630,
17   647 (9th Cir. 1991). The policy, if not express, can be inferred from multiple incidents.
18   Velazquez v. City of Long Beach, 793 F.3d 1010, 1027 (9th Cir. 2015) (“A custom or
19   practice can be inferred from evidence of repeated constitutional violations for which the
20   errant municipal officers were not discharged or reprimanded.”).
21         Where a failure-to-discipline claim relies on a single instance of misconduct, the
22   claim must evince an “[e]xtreme factual situation.” See Garcia v. City of Imperial, No.
23   08-CV-2357-BTM, 2010 WL 3911457, at *2 (S.D. Cal. Oct. 4, 2010) (citing Grandstaff
24   v. City of Borger, 767 F.2d 161 (5th Cir.1985)). Thus, in most circumstances, the plaintiff
25   must allege “something more than a single failure to discipline.” Haugen v. Brosseau,
26   351 F.3d 372, 393 (9th Cir. 2003), overruled on other grounds by Brousseau v. Haugen,
27   543 U.S. 194 (2004) (emphasis added).
28         Here, Plaintiff’s allegations are insufficiently pled to survive a motion to dismiss.

                                                  20
                                                                                3:19-cv-0901-GPC-KSC
 1   As with other § 1983 complaints filed in this circuit’s district courts, Plaintiff does not
 2   allege how Defendant would have known of the officers’ alleged misconduct or how
 3   Defendant “specifically approved of the [misconduct] and the basis for it.” See Herd v.
 4   Cty. of San Bernardino, 311 F. Supp. 3d 1157, 1169 (C.D. Cal. 2018) (dismissing for
 5   failing to allege sufficient facts); Victoria v. City of San Diego, 326 F. Supp. 3d 1003,
 6   1016 (S.D. Cal. 2018) (same); cf. Lacy v. Cty. of San Diego, No. 12-CV-624-MMA, 2012
 7   WL 4111507, at *3 (S.D. Cal. Sept. 18, 2012) (finding complaint survived motion to
 8   dismiss where Plaintiff detailed police misconduct, asserted Defendant knew policy on
 9   disciplining wrongdoers was deficient, and claimed that ongoing violations without
10   reprimand amounted to deliberate indifference).
11         Plaintiff’s other cited cases are immaterial as to this claim as they do not address
12   ratification claims against the City. ECF No. 1 at ¶ 100(a)-(c). Plaintiff’s “sole” assertion
13   that Defendant failed to investigate and discipline this incident does not tend to show a
14   broader City policy to that effect. Rabinovitz, 287 F. Supp. 3d at 968; Orellana, 2013 WL
15   12122692, at *24 (finding City’s decision not to discipline an officer after three
16   accusations of misconduct was no basis to infer the defendant “ratified prior wrongful
17   acts”). In addition, the facts of D.T.’s alleged assault, as described here, do not rise to an
18   “extreme” level from which a departmental practice could be inferred. Cf. Grandstaff,
19   767 F.2d at 171 (permitting jury to infer a policy of failing to discipline where “five
20   patrol units and six officers . . .without awaiting any hostile act or sound . . . poured their
21   gunfire” at Defendant and his potential hostage with no effort “to avoid . . . harm[ing]
22   innocent people”).
23         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s
24   failure-to-discipline and failure-to-investigate claims. ECF No. 1 at ¶ 99(b)-(c).
25 IV.         PLAINTIFF’S BANE ACT CLAIM
26             a. Legal Standard for Bane Act Claim
27         The Bane Act provides a private cause of action against anyone who “interferes by
28   threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or

                                                    21
                                                                                  3:19-cv-0901-GPC-KSC
 1   coercion, with the exercise or enjoyment by an individual or individuals of rights secured
 2   by the Constitution or laws of the United States, or laws and rights secured by the
 3   Constitution or laws of California.” Cal. Civ. Code § 52.1(a). The Bane Act requires “an
 4   attempted or completed act of interference with a legal right, accompanied by a form of
 5   coercion.” Jones v. Kmart Corp., 949 P.2d 941, 944 (Cal. 1998). To obtain relief under
 6   this statute, a plaintiff must prove that a defendant tried to, or did, by the specified
 7   improper means, prevent the plaintiff from doing something that he had the right to do
 8   under the law, or force plaintiff to do something that he was not required to do under the
 9   law. Austin B. v. Escondido Union Sch. Dist., 149 Cal. App. 4th 860, 883 (Ct. App. 2007)
10   (citing Jones, 949 P.2d at 944). The relevant inquiry under the Bane Act “is whether a
11   reasonable person, standing in the shoes of the plaintiff, would have been intimidated by
12   the actions of the defendants and have perceived a threat of violence.” Richardson v. City
13   of Antioch, 722 F. Supp. 2d 1133, 1147 (N.D. Cal. 2010).
14             b. Plaintiff’s Bane Act Claim
15         Here, Plaintiff alleges that Defendant “interfered by intimidation, or coercion with
16   Plaintiff’s rights.” ECF No. 1 at ¶ 127. Plaintiff further alleges that this interfered with
17   Plaintiff’s “education needs” and the “enjoyment of his rights under federal and
18   California law.” Id. at ¶ 128. Defendant argues that Plaintiff fails to state a claim because
19   the only known SDPD officer on the scene merely spoke to Plaintiff, and speech cannot
20   substantiate a Bane Act violation. ECF No. 3-1 at 9 (citing Cal. Civ. Code § 52.1(j)). In
21   response, Plaintiff concedes Bane Act claim and requests leave to amend “if the
22   discovery reveals that [SDPD] officers were more intimately involved in the unlawful
23   force against D.T.” ECF No. 10-2 at 5.
24         Consequently, this Court GRANTS Defendant’s motion to dismiss Plaintiff’s
25   Bane Act claim. ECF No. 1 at ¶ 127-130.
26   V.        LEAVE TO AMEND PLAINTIFF’S CLAIMS
27         Having found that Plaintiff’s Monell and Bane Act claims do not survive
28   Defendant’s motion to dismiss, the Court must now consider whether to grant leave to

                                                    22
                                                                                  3:19-cv-0901-GPC-KSC
 1   amend the claims. The Ninth Circuit favors granting leave to amend with “extreme
 2   liberality.” Moss v. U.S. Secret Service, 572 F.3d 962, 972 (9th Cir.2009); Doe v. City of
 3   San Diego, 198 F. Supp. 3d 1153, 1165 (S.D. Cal. 2016). Thus, in the absence of valid
 4   reasons to the contrary – “such as undue delay, bad faith,” a “dilatory motive on the part
 5   of the movant,” a “repeated failure to cure deficiencies,” or “undue prejudice to the
 6   opposing party”– leave to amend the Complaint “should be freely given.” Foman v.
 7   Davis, 371 U.S. 178, 182 (1962); see also Fed. R. Civ. P. 15(a)(2); Telesaurus VPC, LLC
 8   v. Power, 623 F.3d 998, 1006 (9th Cir. 2010) (explaining that a court should grant leave
 9   unless the amendment would be futile).
10         Here, the Court grants Plaintiff’s request for leave to amend all dismissed Monell
11   and Bane Act claims so that Plaintiff may submit an amended complaint that states a
12   plausible claim for relief. Fed. R. Civ. Pro. 12(b)(6).
13 VI.         CONCLUSION
14         Based on the above, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s
15   Monell and Bane Act claims without prejudice. The Court GRANTS Plaintiff leave to
16   amend the Complaint with facts to support these claims.
17         IT IS SO ORDERED.
18         Dated: November 8, 2019
19
20
21
22
23
24
25
26
27
28

                                                   23
                                                                              3:19-cv-0901-GPC-KSC
